Citation Nr: 1815164	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-13 604	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to an initial compensable rating for residuals of a right clavicle fracture.

5. Entitlement to an initial compensable rating for degenerative joint disease, sacroiliac joint, and pubic symphysis, right hip. 

6.  Entitlement to an initial compensable rating for status post-dislocation, left shoulder, prior to June 6, 2017.  

7.  Entitlement to a rating in excess of 20 percent for status post-dislocation, left shoulder, since June 6, 2017.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this case was subsequently transferred to the VA RO in St. Petersburg, Florida.  

This case was previously before the Board on multiple occasions, most recently in January 2017, at which time the claims on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  A left knee disorder is not shown.  

2.  A right knee disorder is now shown.  

3.  A left hip disorder is not shown.  

4.  The right clavicle disability is manifested by no subjective complaints of pain or limitation of motion; objective findings include a healed fracture of the right clavicle.

5.  The right hip disability is manifested by subjective complaints of pain; objective findings include flexion ranging from 0 to 125 degrees.    

6.  For the period prior to June 6, 2007, the left shoulder disability was manifested by subjective complaints of pain; objective findings include no tenderness on palpation and decreased range of motion that did not result in or cause functional loss.   

7.  For the period since June 6, 2007, the left shoulder disability has been manifested by subjective complaints of pain; objective findings include painful motion of the shoulder.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

2.  A right knee disorder was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

3.  A left hip disorder was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

4.  The criteria for an initial compensable rating for residuals of a right clavicle fracture have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5203 (2017).  

5.  The criteria for an initial compensable rating for degenerative joint disease, sacroiliac joint, and pubic symphysis, right hip, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5252 (2017).

6.  The criteria for a compensable rating for status post-dislocation, left shoulder, prior to June 6, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5201 (2017).

7.  The criteria for a rating in excess of 20 percent for status post-dislocation, left shoulder, since June 6, 2017, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Knee, Right Knee, and Left Hip Disorders

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the service treatment records (STRs) reveals that in October 1986, the Veteran complained of acute left knee pain as a result of an airborne operation.  At that time, he was found to have full active and passive range of motion in his left knee and was assessed as having an acute sprain or strain.  A subsequent July 2006 separation examination found that his lower extremities were clinically normal.  In an accompanying Report of Medical History, he reported experiencing knee trouble and explained that his knees got stiff in cold weather.  Therefore, no chronic disorder related to the knees or left hip were noted in the STRs.

Post-service evidence reflects that the Veteran complained of a bilateral knee disorder as a result of over 100 parachuted jumps completed during his active duty career in a September 2006 VA examination.  He stated that his symptoms began in 2001 and that knee pain emerged gradually.  He described his knee pain as aggravated by changes in weather, recurring, and alternating between being sharp and dull.  He reported that he experienced knee pain once every one to two months, lasting up to two days per occurrence, and said that he had no significant functional limitations at work or home as a result of his bilateral knee pain.  

The examiner opined that no pathology was found to support a diagnosis of a bilateral knee disorder.  While the examiner found the Veteran's history to suggest infrequent chondromalacia in both knees, the examiner found that the Veteran's knee disorder was supported only by his subjective reports of knee pain.  In a February 2007 medical treatment note, he reported a history of knee pain from a parachute jump in 2001.  Upon examination, no tenderness or restriction of knee movements was identified.  The clinical assessment was knee pain.  

In a June 2017 VA examination, the Veteran did not report knee pain and denied having a bilateral knee condition.  The examiner observed no symptoms of a knee disability and did not diagnose a bilateral knee disorder.  The examiner noted that the Veteran did not report having a knee condition or knee pain and that his physical exam was normal.  

With regard to the left hip disorder, a review of the STRs reveals that in March 2002, the Veteran complained of experiencing pain in his left hip for 14 months.  In a subsequent July 2006 separation examination, his lower extremities were found to be clinically normal upon examination.  During the examination, he explained that he had injured his hip in an airborne injury in 2000.  In an accompanying Report of Medical History, he reported that he had impaired use of his legs.  

In a September 2006 VA examination, the Veteran described injuring his left hip in a hard landing in high winds in December 2000.  Since that time, he reported that his left hip hurt every day and sometimes hurt almost continuously.  The examiner found the Veteran to have a right hip disorder but did not explicitly diagnose a left hip disorder.  In a February 2007 medical treatment note, he reported a history of hip pain stemming from a parachute jump in 2001.  The clinician diagnosed hip pain.  

In June 2017, the Veteran was afforded a second VA hip examination.  The Veteran stated that while he felt aches and pains in his right hip, he felt nothing in his left hip.  He elaborated that he had periods of time where he could not sleep on his right hip, whereas his left side was more comfortable.  The examiner noted that the Veteran had no pain or symptoms in his left hip and did not diagnose a left hip disorder.   

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of a left knee, right knee, or left hip disorder.  As noted above, service connection may only be granted for a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no current diagnosis of a left knee, right knee, or left hip disorder at any time during the pendency of this appeal, service connection for left hip, left knee, and right knee disorders must be denied.  

The Veteran has reported experiencing hip and bilateral knee pain.  However, pain is not, in and of itself, a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, the preponderance of the evidence is against the claims and the appeals are denied.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Clavicle

With regard to the right clavicle disability, DC 5203 specifically addresses clavicle disabilities.  Under DC 5203, a 10 percent rating is warranted for malunion of the clavicle or for nonunion of the clavicle without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle with loose movement or for dislocation of the clavicle. 

Turning to the evidence, in a September 2006 VA examination the Veteran reported that he began to experience symptoms of a right clavicle disability in June 2006 when he fell off of a 5 ton truck, landed on his right shoulder, struck a generator, and fractured his clavicle.  He reported that his clavicular fragments felt unstable and that it was painful for him to lay on his right side.  The treating clinician found that the Veteran's right clavicle was deformed in the central body but nontender on palpation.  The examiner diagnosed a healing right clavicular fracture.  

In a June 2017 VA examination, the Veteran elaborated on his clavicular injury, noting that he initially did not think his June 2006 injury was serious; however, when he went home, his whole side was black and blue.  He said that after seeing the doctor, he wore a sling but did not undergo surgery.  He reported that his right clavicle disability did not bother him. The examiner found that the Veteran's right clavicle fracture had healed.  The examiner observed that the Veteran's clavicle disability did not affect the range of motion of his shoulder joint and that there was not tenderness on palpation of the acromioclavicular joint.  The examiner diagnosed a healed right clavicle fracture.  

The evidence reflects that there are not chronic residuals of a right clavicle fracture.  As noted above, the clavicle fracture has healed and there is no limitation of motion and Veteran is not entitled to an initial compensable rating for his right clavicle injury.  In this regard, the September 2006 VA examiner diagnosed a healing right clavicular fracture and the June 2017 VA examiner diagnosed a healed right clavicle fracture.  Furthermore, the Veteran reported in June 2017 that his right clavicle disability did not bother him.  Therefore, an initial compensable rating for a right clavicle fracture is not warranted.

Right Hip

With regard to the right hip disability, DC 5252 specifically addresses hip disabilities.  Under DC 5252, a 10 percent rating is warranted for flexion limited to 45 degrees and a 20 percent rating is warranted for flexion limited to 30 degrees..  

In a June 2017 VA examination, the Veteran reported that he suffered a right hip injury after a hard landing in an airborne jump in 2000.  After the landing, he was unable to walk for two weeks, was in the hospital for a day, and was at home for a few weeks. He described having aches and pains in his right hip and being intermittently unable to sleep on his right hip.

Upon examination, the range of motion in the Veteran's right hip was found to be normal, including flexion measured to 125 degrees, and no evidence of pain with weight bearing or on palpation of joint or associated soft tissue was found.  The examiner documented degenerative arthritis in the right hip.  

Based on the above, the evidence does not support the assignment of an initial compensable rating for a right hip disability.  In this regard, the June 2017 VA examination did not find that the Veteran's flexion was limited to a maximum of 45 degrees.  Rather, the June 2017 VA examination found that range of motion was normal and that flexion of the right hip measured to 125 degrees.  Furthermore, the June 2017 VA examination found no evidence that the Veteran had pain with weight bearing or on palpation of joint or associated soft tissue.  Therefore, the appeal is denied.  

Left Shoulder

With regard to the left shoulder disability, DC 5201 specifically address limitation of motion of the shoulder.  Under DC 5201, a 20 percent rating is warranted for motion limited to shoulder level or midway between side and shoulder level, and a 30 percent rating is warranted for motion limited to 25 degrees from the Veteran's side.  

In a September 2006 VA examination, the Veteran explained that he dislocated his left shoulder in 2000.  He reported that he had pain in his left shoulder on a recurring basis.  Upon examination, tenderness on palpation was not observed and the shoulder was found to have decreased range of motion on external rotation.  The examiner noted that repeated movement did not reduce the range of motion or cause pain and diagnosed chronic, recurring left shoulder pain.  

In a February 26, 2007 medical treatment note, the Veteran was noted to have a history of chronic shoulder arthralgia.  Upon examination, no tenderness or swelling was observed in either shoulder; however, mild restriction of abduction was noted but no specific findings were reported.  The clinician diagnosed shoulder arthralgia.   

In a June 2017 VA examination, the Veteran elaborated on his 2000 injury, explaining that his left shoulder dislocation occurred as a result of a hard landing after an airborne jump and remained dislocated for several hours until he could get to a hospital.  He stated that he was unable to walk for two weeks and that subsequently, he has had his shoulder put back in frequently after medication.  He said that his shoulder had dislocated 6 to 8 times since his 2000 injury.  He reported that he did not experience flare-ups, but that he could not carry items over 50 pounds in his left arm, fearing that he would again dislocate his left shoulder.  

Upon examination, active and passive range of motion in the Veteran's left shoulder were normal; however, the examiner found pain on flexion of the left shoulder that did not result in functional loss. The examiner noted no evidence of crepitus or pain with weight bearing or on palpation of joint or associated soft tissue.  Muscle strength in the left shoulder was normal and no ankylosis was identified.  The examiner reported that shoulder instability, dislocation, or labral pathology was suspected, explaining that while the Veteran had no history of mechanical symptoms, he had a history of recurrent dislocation of the glenohumeral joint in his left shoulder.  

Based on the above, the evidence does not support the assignment of a rating in excess of 20 percent as of June 6, 2007.  In this regard, the June 2017 VA examination did not find that a left shoulder disability resulted in arm motion restricted to 25 degrees from the Veteran's side.  Rather, it revealed that while he experienced pain on flexion it did not result in functional loss.  Therefore, the appeal is denied.     

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left hip disorder is denied.  

An initial compensable rating for residuals of a right clavicle fracture is denied.

An initial compensable rating for degenerative joint disease, sacroiliac joint, and pubic symphysis, right hip, is denied.

An initial compensable rating for status post-dislocation, left shoulder, prior to June 6, 2017, is denied.  

A rating in excess of 20 percent for status post-dislocation, left shoulder, since June 6, 2017, is denied.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


